DETAILED ACTION
Examiner’s Note
	Regarding Claims filed on 3/19/2021, on 3rd page claims 6- 8 are used as a redundant number. It’s a typo mistake. Please renumber the entire claims.

Response to Amendment
	In response to amendment filed on 3/19/2021, claims 1- 4 are amended and claims 5- 17 are added as a new claims. Claims 1- 17 are pending for examinations.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed in the remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Pub. No. 2015/0010018 A1) in view of Kwon et al. (US Pub. No. 2016/0182976) and in further view of Rune (US Pub. No. 2003/0081603 A1).

	Regarding claim 1, Yang teaches a transmission device (see [0177- 0178] and Fig. 2 where #1100 as a transmission device having a BaseBand Packet (BBP) generator S1210 and a BaseBand Frame (BBF) generator S1220; see Fig. 12 A- F) comprising: circuitry configured to:
	generate a BaseBand packet that includes a BaseBand header, the BaseBand header containing: order information on BaseBand packet order, type information flag information indicating whether the baseband header is extended; and
send the BaseBand packet, wherein the order information includes a packet count value representing a counter of BaseBand packets (see FIGS. 12C and 12D, an ISSY field 441-4 may be included in an Extension/Variable header of BBP. In addition, an ISCR value indicating a counter value (i.e. ISCR as type information indicating a counter value which can be an order information (i.e. order information can be counter value representing a counter of BaseBand packet)) of a point of time when a first TS packet included in the BBP S1230 is input to the BBP generator S1210 may be transmitted to the ISSY field 441-4. The counter operates at a frequency that is known to a transmitter and a receiver. The ISSY field 441-4 may be included in only a first BBP S1230 started in the BBF S1240, among one or more BBP S1230 included in the BBF S1240; see [0182]; further see [0109] about limitations, “type information indicating the existence of the order information in the BaseBand header”… ISSYI field 441-1 (refer to FIG. 4D) present in the header region is a 1-bit field (i.e. type information field) indicating whether the ISSY field 441-4 is present. When the ISSYI field 441-1 is set to 1, then it indicates that the ISSY field 441-4 for signaling ISCR information is present). Here Yang states as order information can be counter value representing a counter of BaseBand packet; see [0182] … an ISCR value indicating a counter value (i.e. ISCR as type information indicating a counter value which can be an order information) of a point of time when a first TS packet included in the BBP S1230 is input to the BBP generator S1210 may be transmitted to the ISSY field 441-4. ; further as per [0074] … a counter value when a first bit (or byte) of a specific user packet is input to the input processor 1100. …but fails state about counter of packets; however Kwon teaches in [1462] about .. when the header part and payload part of the MPEG-2 TS packets are rearranged to construct the link layer packet payload, the count value Cm (1.ltoreq.m.ltoreq.p) of the null packets can be located at the header part and the order or sequence of the null packets may remain unchanged. That is, the count value of the null packets may be contained at a specific point at which individual MPEG-2 TS headers are ended… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kwon with the teachings of Yang to make system more standardized by having counter value of packets in the header field. But Yang is silent regards to flag information indicating whether the baseband header is extended; however Rune states in [0026] about… In accordance with yet another aspect of the present invention, the baseband packet can include a dynamic extension to the payload header. In accordance with this aspect, a one bit header extension indicator in the payload header is set to indicate that the payload header is being extended to include information regarding queued data in the master node. Alternatively, the reserved value ` 00` of the L_CH field in the payload header can be used to indicate the presence of the header extension. In addition, a polling pause indicator can be included as part of the payload header extension.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Rune with the teachings of Yang in view of Kwon to make system more effective. Having a mechanism wherein flag information indicating whether the baseband header 

	Regarding claim 2, Yang teaches a transmission method (see [0177- 0178] and Fig. 2 where #1100 as a transmission device having a BaseBand Packet (BBP) generator S1210 and a BaseBand Frame (BBF) generator S1220; see Fig. 12 A- F) comprising:
	generating a BaseBand packet that includes a BaseBand header, the BaseBand header containing: order information on BaseBand packet order, type information indicating the existence of the order information in the BaseBand header; and flag information indicating whether the baseband header is extended; and
transmitting the BaseBand packet, wherein the order information includes a packet count value representing a counter of BaseBand packets (see FIGS. 12C and 12D, an ISSY field 441-4 may be included in an Extension/Variable header of BBP. In addition, an ISCR value indicating a counter value (i.e. ISCR as type information indicating a counter value which can be an order information (i.e. order information can be counter value representing a counter of BaseBand packet)) of a point of time when a first TS packet included in the BBP S1230 is input to the BBP generator S1210 may be transmitted to the ISSY field 441-4. The counter operates at a frequency that is known to a transmitter and a receiver. The ISSY field 441-4 may be included in only a first BBP S1230 started in the BBF S1240, among one or more BBP S1230 included in the BBF S1240; see [0182]; further see [0109] about limitations, “type information indicating the existence of the order information in the BaseBand header”… ISSYI field is a 1-bit field (i.e. type information field) indicating whether the ISSY field 441-4 is present. When the ISSYI field 441-1 is set to 1, then it indicates that the ISSY field 441-4 for signaling ISCR information is present). Here Yang states as order information can be counter value representing a counter of BaseBand packet; see [0182] … an ISCR value indicating a counter value (i.e. ISCR as type information indicating a counter value which can be an order information) of a point of time when a first TS packet included in the BBP S1230 is input to the BBP generator S1210 may be transmitted to the ISSY field 441-4. ; further as per [0074] … a counter value when a first bit (or byte) of a specific user packet is input to the input processor 1100. …but fails state about counter of packets; however Kwon teaches in [1462] about .. when the header part and payload part of the MPEG-2 TS packets are rearranged to construct the link layer packet payload, the count value Cm (1.ltoreq.m.ltoreq.p) of the null packets can be located at the header part and the order or sequence of the null packets may remain unchanged. That is, the count value of the null packets may be contained at a specific point at which individual MPEG-2 TS headers are ended… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kwon with the teachings of Yang to make system more standardized by having counter value of packets in the header field. But Yang is silent regards to flag information indicating whether the baseband header is extended; however Rune states in [0026] about… In accordance with yet another aspect of the present invention, the baseband packet can include a dynamic extension to the payload header. In accordance with this aspect, a one bit header extension indicator in the payload header is set to indicate that the payload header is being extended to include information regarding queued data in the master node. Alternatively, the reserved value ` 00` of the L_CH field in the payload header can be used to indicate the presence of the header extension. In addition, a polling pause indicator can be included as part of the payload header extension.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Rune with the teachings of Yang in view of Kwon to make system more effective. Having a mechanism wherein flag information indicating whether the baseband header is extended; greater way resources can be managed/utilized in the communication system.

	Regarding claim 3, Yang teaches a reception device (see [0177- 0178] and Fig. 2 where #1100 as a transmission device having a BaseBand Packet (BBP) generator S1210 and a BaseBand Frame (BBF) generator S1220; see Fig. 12 A- F) comprising: circuitry configured to:
	receive a BaseBand packet that includes a BaseBand header, the BaseBand header containing: order information on BaseBand packet order, type information indicating the existence of the order information in the BaseBand header; and flag information indicating whether the baseband header is extended; and
perform processes using the order information included in the BaseBand header of the BaseBand packet, wherein the order information includes a packet count value representing a counter of BaseBand packets (see FIGS. 12C and 12D, an ISSY field an ISCR value indicating a counter value (i.e. ISCR as type information indicating a counter value which can be an order information (i.e. order information can be counter value representing a counter of BaseBand packet)) of a point of time when a first TS packet included in the BBP S1230 is input to the BBP generator S1210 may be transmitted to the ISSY field 441-4. The counter operates at a frequency that is known to a transmitter and a receiver. The ISSY field 441-4 may be included in only a first BBP S1230 started in the BBF S1240, among one or more BBP S1230 included in the BBF S1240; see [0182]; further see [0109] about limitations, “type information indicating the existence of the order information in the BaseBand header”… ISSYI field 441-1 (refer to FIG. 4D) present in the header region is a 1-bit field (i.e. type information field) indicating whether the ISSY field 441-4 is present. When the ISSYI field 441-1 is set to 1, then it indicates that the ISSY field 441-4 for signaling ISCR information is present). Here Yang states as order information can be counter value representing a counter of BaseBand packet; see [0182] … an ISCR value indicating a counter value (i.e. ISCR as type information indicating a counter value which can be an order information) of a point of time when a first TS packet included in the BBP S1230 is input to the BBP generator S1210 may be transmitted to the ISSY field 441-4. ; further as per [0074] … a counter value when a first bit (or byte) of a specific user packet is input to the input processor 1100. …but fails state about counter of packets; however Kwon teaches in [1462] about .. when the header part and payload part of the MPEG-2 TS packets are rearranged to construct the link layer packet payload, the count value Cm (1.ltoreq.m.ltoreq.p) of the null packets can be baseband packet can include a dynamic extension to the payload header. In accordance with this aspect, a one bit header extension indicator in the payload header is set to indicate that the payload header is being extended to include information regarding queued data in the master node. Alternatively, the reserved value ` 00` of the L_CH field in the payload header can be used to indicate the presence of the header extension. In addition, a polling pause indicator can be included as part of the payload header extension.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Rune with the teachings of Yang in view of Kwon to make system more effective. Having a mechanism wherein flag information indicating whether the baseband header is extended; greater way resources can be managed/utilized in the communication system.

claim 4, Yang teaches a reception method (see [0177- 0178] and Fig. 2 where #1100 as a transmission device having a BaseBand Packet (BBP) generator S1210 and a BaseBand Frame (BBF) generator S1220; see Fig. 12 A- F) comprising:
	receiving a BaseBand packet that includes a BaseBand header, the BaseBand header containing: order information on BaseBand packet order, type information indicating the existence of the order information in the BaseBand header; and flag information indicating whether the baseband header is extended; and
performing processes using the order information included in the BaseBand header of the BaseBand packet, wherein the order information includes a packet count value representing a counter of BaseBand packets (see FIGS. 12C and 12D, an ISSY field 441-4 may be included in an Extension/Variable header of BBP. In addition, an ISCR value indicating a counter value (i.e. ISCR as type information indicating a counter value which can be an order information (i.e. order information can be counter value representing a counter of BaseBand packet)) of a point of time when a first TS packet included in the BBP S1230 is input to the BBP generator S1210 may be transmitted to the ISSY field 441-4. The counter operates at a frequency that is known to a transmitter and a receiver. The ISSY field 441-4 may be included in only a first BBP S1230 started in the BBF S1240, among one or more BBP S1230 included in the BBF S1240; see [0182]; further see [0109] about limitations, “type information indicating the existence of the order information in the BaseBand header”… ISSYI field 441-1 (refer to FIG. 4D) present in the header region is a 1-bit field (i.e. type information field) indicating whether the ISSY field 441-4 is present. When the set to 1, then it indicates that the ISSY field 441-4 for signaling ISCR information is present). Here Yang states as order information can be counter value representing a counter of BaseBand packet; see [0182] … an ISCR value indicating a counter value (i.e. ISCR as type information indicating a counter value which can be an order information) of a point of time when a first TS packet included in the BBP S1230 is input to the BBP generator S1210 may be transmitted to the ISSY field 441-4. ; further as per [0074] … a counter value when a first bit (or byte) of a specific user packet is input to the input processor 1100. …but fails state about counter of packets; however Kwon teaches in [1462] about .. when the header part and payload part of the MPEG-2 TS packets are rearranged to construct the link layer packet payload, the count value Cm (1.ltoreq.m.ltoreq.p) of the null packets can be located at the header part and the order or sequence of the null packets may remain unchanged. That is, the count value of the null packets may be contained at a specific point at which individual MPEG-2 TS headers are ended… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kwon with the teachings of Yang to make system more standardized by having counter value of packets in the header field. But Yang is silent regards to flag information indicating whether the baseband header is extended; however Rune states in [0026] about… In accordance with yet another aspect of the present invention, the baseband packet can include a dynamic extension to the payload header. In accordance with this aspect, a one bit header extension indicator in the payload header is set to indicate that the payload header is being extended to include information regarding queued data in the master reserved value ` 00` of the L_CH field in the payload header can be used to indicate the presence of the header extension. In addition, a polling pause indicator can be included as part of the payload header extension.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Rune with the teachings of Yang in view of Kwon to make system more effective. Having a mechanism wherein flag information indicating whether the baseband header is extended; greater way resources can be managed/utilized in the communication system.

Claims 5- 8, 6- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Pub. No. 2015/0010018 A1) in view of Kwon et al. (US Pub. No. 2016/0182976) and in further view of Rune (US Pub. No. 2003/0081603 A1) and further in view of Yang et al. (US Pub. No. 2019/0306286 A1), hereafter Yang1.

	Regarding Claim 5, Yang in view of Kwon and Rune teaches as per claim 1; but Yang is silent about the transmission device as claimed in claim 1, wherein, if the flag information is set to "00," the BaseBand header is not extended; however Yang1 states in [0255] …about the value of " 00" represents that the extension header is not present. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang1 with the teachings of Yang in view of Kwon and Rune to make system more standardized.

Claim 6, Yang in view of Kwon and Rune teaches as per claim 1; but Yang is silent about wherein, if the flag information is set to "01," the BaseBand header includes one byte in an optional field; however Yang1 states in [0255] about… the value of “01” represents that a short extension header length (EXHL) field is present having a size of 8 bits (i.e. 1 byte). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang1 with the teachings of Yang in view of Kwon and Rune to make system more standardized.

	Regarding Claim 7, Yang in view of Kwon and Rune teaches as per claim 1; but Yang is silent about wherein, if the flag information is set to "10," the BaseBand header includes two bytes in an optional field; however Yang1 states in [0255] about… the value of “10” represents that a long extension header length (EXHL) field having a size of 16 bits (i.e. 2 byte) is present. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang1 with the teachings of Yang in view of Kwon and Rune to make system more standardized.

	Regarding Claim 8, Yang in view of Kwon and Rune teaches as per claim 1; but Yang is silent about wherein the flag information is represented by two bits; however Yang1 states in [0255] about… the EXHLM field may be implemented as a 2-bit field. In this case, the value of “00” represents that the extension header is not present, the value of “01” represents that a short extension header length (EXHL) field is present 

	Regarding Claim 6, Yang in view of Kwon and Rune teaches as per claim 2; but Yang is silent about the transmission device as claimed in claim 1, wherein, if the flag information is set to "00," the BaseBand header is not extended; however Yang1 states in [0255] …about the value of " 00" represents that the extension header is not present. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang1 with the teachings of Yang in view of Kwon and Rune to make system more standardized.

	Regarding Claim 7, Yang in view of Kwon and Rune teaches as per claim 2; but Yang is silent about wherein, if the flag information is set to "01," the BaseBand header includes one byte in an optional field; however Yang1 states in [0255] about… the value of “01” represents that a short extension header length (EXHL) field is present having a size of 8 bits (i.e. 1 byte). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang1 with the teachings of Yang in view of Kwon and Rune to make system more standardized.

Claim 8, Yang in view of Kwon and Rune teaches as per claim 2; but Yang is silent about wherein, if the flag information is set to "10," the BaseBand header includes two bytes in an optional field; however Yang1 states in [0255] about… the value of “10” represents that a long extension header length (EXHL) field having a size of 16 bits (i.e. 2 byte) is present. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang1 with the teachings of Yang in view of Kwon and Rune to make system more standardized.

	Regarding Claim 9, Yang in view of Kwon and Rune teaches as per claim 2; but Yang is silent about wherein the flag information is represented by two bits; however Yang1 states in [0255] about… the EXHLM field may be implemented as a 2-bit field. In this case, the value of “00” represents that the extension header is not present, the value of “01” represents that a short extension header length (EXHL) field is present having a size of 8 bits, and the value of “10” represents that a long extension header length (EXHL) field having a size of 16 bits is present. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang1 with the teachings of Yang in view of Kwon and Rune to make system more standardized.

	Regarding Claim 10, Yang in view of Kwon and Rune teaches as per claim 3; but Yang is silent about the transmission device as claimed in claim 1, wherein, if the flag information is set to "00," the BaseBand header is not extended; however Yang1 states 

	Regarding Claim 11, Yang in view of Kwon and Rune teaches as per claim 3; but Yang is silent about wherein, if the flag information is set to "01," the BaseBand header includes one byte in an optional field; however Yang1 states in [0255] about… the value of “01” represents that a short extension header length (EXHL) field is present having a size of 8 bits (i.e. 1 byte). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang1 with the teachings of Yang in view of Kwon and Rune to make system more standardized.

	Regarding Claim 12, Yang in view of Kwon and Rune teaches as per claim 3; but Yang is silent about wherein, if the flag information is set to "10," the BaseBand header includes two bytes in an optional field; however Yang1 states in [0255] about… the value of “10” represents that a long extension header length (EXHL) field having a size of 16 bits (i.e. 2 byte) is present. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang1 with the teachings of Yang in view of Kwon and Rune to make system more standardized.

Claim 13, Yang in view of Kwon and Rune teaches as per claim 3; but Yang is silent about wherein the flag information is represented by two bits; however Yang1 states in [0255] about… the EXHLM field may be implemented as a 2-bit field. In this case, the value of “00” represents that the extension header is not present, the value of “01” represents that a short extension header length (EXHL) field is present having a size of 8 bits, and the value of “10” represents that a long extension header length (EXHL) field having a size of 16 bits is present. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang1 with the teachings of Yang in view of Kwon and Rune to make system more standardized.

	Regarding Claim 14, Yang in view of Kwon and Rune teaches as per claim 4; but Yang is silent about the transmission device as claimed in claim 1, wherein, if the flag information is set to "00," the BaseBand header is not extended; however Yang1 states in [0255] …about the value of " 00" represents that the extension header is not present. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang1 with the teachings of Yang in view of Kwon and Rune to make system more standardized.

	Regarding Claim 15, Yang in view of Kwon and Rune teaches as per claim 4; but Yang is silent about wherein, if the flag information is set to "01," the BaseBand header includes one byte in an optional field; however Yang1 states in [0255] about… the value of “01” represents that a short extension header length (EXHL) field is present having a size of 8 bits (i.e. 1 byte). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang1 with the teachings of Yang in view of Kwon and Rune to make system more standardized.

	Regarding Claim 16, Yang in view of Kwon and Rune teaches as per claim 4; but Yang is silent about wherein, if the flag information is set to "10," the BaseBand header includes two bytes in an optional field; however Yang1 states in [0255] about… the value of “10” represents that a long extension header length (EXHL) field having a size of 16 bits (i.e. 2 byte) is present. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang1 with the teachings of Yang in view of Kwon and Rune to make system more standardized.

	Regarding Claim 17, Yang in view of Kwon and Rune teaches as per claim 4; but Yang is silent about wherein the flag information is represented by two bits; however Yang1 states in [0255] about… the EXHLM field may be implemented as a 2-bit field. In this case, the value of “00” represents that the extension header is not present, the value of “01” represents that a short extension header length (EXHL) field is present having a size of 8 bits, and the value of “10” represents that a long extension header length (EXHL) field having a size of 16 bits is present. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468